 ROSKIN'BROSRoskin Brothers,Inc.andUnited Food and Com-mercialWorkers Union,Local 464A, AFL-CIO. Cases 2-CA-17576 and 2-CA-1763828 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 14 June 1982 Administrative Law Judge El-eanorMacDonald issued the attached decision.The Respondent filed exceptions, a supportingbrief, and a motion to reopen the record,' and theGeneral Counsel opposed the motion and filed abrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge, for the reasons statedin her decision, that the Respondent violated Sec-tion 8(a)(1) when the Respondent's agent Ed Davistold employees "you'll never have a union in here"and "we know what's going on and we're going tofix that."We also agree with the judge that the Re-spondent violated Section 8(a)(3) and (1) by layingoff eightwarehouse employees soon after theybegan organizing. Contrary to the judge, though,we find that the Respondent's economic justifica-tion for the layoffs was not pretextual. However,the Respondent violated Section 8(a)(3) and (1) inits selection of the employees who were to be laidoff.Finally,we disagree with the judge's findingthat a bargaining order is appropriate here.1.The facts, explained more fully in the judge'sdecision, are summarized below. The Respondent isawholesale distributor of sporting goods. It oper-ates a warehouse and office facility in Middletown,New York. The Company acquired a Conversesneaker distributorship in September 1979. Thegeneralmanager of the Company's Middletownwarehouse, Martin Moskowitz, testified that in late'The Respondent hasfiledamotion to reopenthe recordbecause itwishes to introduce testimony on the meaning of a certain part of its fi-nancial statement and on its posthearing economic difficulties It arguesthat this evidence adds support to its defense that it laid off eight employ-ees because of its economic problems, not because of their union activityThe proffered evidence concerning the financial statement is neithernewly discovered nor was it unavailable at the hearingWe thereforedeny this part of the Respondent's motionHeatResearchCorps,243NLRB 206 fn 1 (1979), Board's Rules and Regulations, Sec 10248(d)(1)As for the evidence of posthearing financial difficulties, we agree withthe General Counsel that such evidence is not relevant to a determinationof the Respondent's motivation at the time of the layoffsWe thereforedeny this portion of the Respondent's request as well2 In her decision, the judge made two inadvertent errors in sec II,A,par 5 of the decision, "$10,000" should be "$40,000", and in sec II,c,par 36, "Hujus" should be "Davis "4131979 or early 1980 he informed the staff that morepersonnel would be needed to handle the new, ad-ditionalproduct line of Converse sneakers. Thewarehouse staff was increased from 13 to 20. Theoffice staff and outside salespersons were also in-creased.Moskowitz testified the Converse order placedby the Company in January 1980 was incorrectlyformulated and in the summer of 1980 he becameaware that the Company was losing money becausethe overhead increased at a greater rate than grossprofits.Moskowitz also testified that by mid-1980theCompany was losing money due to its debtstructure and inventory structure.He said theCompany was unable to borrow any more moneyand was unable to pay its bills. Moskowitz testifiedthat he was concerned the Company would nothave the money to pay for the Converse line andat the end of the year the corporation's certifiedstatementwould not show a profit. He testifiedthat the Company had only one banking sourceand the Company sought to show a profit so thebank would not call in the Company's receivablesprecipitating a bankruptcy action.Moskowitz further testified the principals of theCompany pressured him to make cuts. Moskowitzdecided to cut the warehouse staff, and in Septem-ber he told Warehouse Manager Wayne Coons hehad to cut 10 employees.3 About the same time, inlateSeptember 1980, the warehouse employeesbegan organizing. By 1 October 1980 11 of the 20(18 full-time and 2 part-time) warehouse employeeshad signed union authorization cards. At a meetingon 2 October 1980 Moskowitz and Coons met todiscuss which employees would be laid off. CoonstoldMoskowitz at this meeting there was somekind of union activity going on. Moskowitz deter-mined, however, the union organizing could notdelay the layoffs, which had to be made becausetheCompany was facing financial difficulties.Moskowitz decided that nine employees should belaid off.4 On 3 October 1980 the eight employeeswho were all union card signers were laid off. On24 December 1980 the Union requested that theRespondent recognize it as the exclusive bargainingrepresentative for the warehouse employees. TheRespondent rejected this request.3Moskowitz testified he decided to cut the warehouse staff because (1)the Company had adopted an efficient system of picking Converse ordersquickly, (2) the least productive quarter of the year was approaching, and(3) the newly acquired Braintree operation had picked up a lot of thebusiness that was previously done in the northern tier of the territorylessening the amount of work for the Middletown facility4Moskowitz testified that he initially wanted to lay off 10 employeesHowever, I of the 10 was a retarded employee to whom he had alwaysgiven special consideration and whom he decided not to lay off Anotherof the 10 gave her notice the day the layoffs were executed Therefore, itwas not necessary to lay her off274 NLRB No. 53 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe judge found that the Respondent's assertedjustificationof itsworsening economic situationwas a pretext for the layoffs. We disagree with thejudge and hold that the Respondent made the lay-offs because of its financial difficulties.Moskowitz testified the Company overstocked itsnew line of Converse equipment in January 1980and in June 1980 the Company was losing moneybecause the overhead had increased at a greaterrate than gross profits.Moskowitz further statedthe Company could not borrow any more moneyand that he was being pressured by the principalstomake cuts. Moskowitz was concerned that theCompany would not have the money to pay forthe Converse line. He also was concerned that atthe end of the year the Company would not showa profit and the Company would be forced intobankruptcy.Moskowitz decided to cut in half thesize of the warehouse staff which was effectuatedinOctober 1980. Other cuts were made includingthe principals of the Company surrendering theirsalaries for the remainder of 1980 resulting in asavings of $40,000. Near the end of 1980 and into1981Moskowitz cut the field sales staff from 21 to14.A position in the office was eliminated, and aninside salesman was transferred to a warehouse po-sition.The inside sales force was seven at the timeof the layoffs and was reduced to four. The finan-cial statement introduced into evidence shows thattheRespondent in 1979 had gross sales of$9,792,751 and showed a net profit of $168,460. In1980 the Respondent had gross sales of $15,164,822and,with the above-mentioned cuts in staffing,showed a net profit of $19,114. We therefore findthat the Respondent was justified under these cir-cumstances in effectuating a layoff of its warehousestaff and that such action was not a pretext to maskan unfair labor practice.We agree with the judge that the Respondent'sselection of the employees for the layoff violatedSection 8(a)(3) and (1) of the Act. The testimonyof Warehouse Manager Coons shows on 2 October1980,when he met with Moskowitz, Coons toldMoskowitz there were rumors about a union.Coons testified Moskowitz "might have" asked himwho was involved in the Union at that meeting,and Coons mentioned several names. The next dayeight employees-all union card signers-were laidoff.The two least senior warehouse employees,Santos Rivera and Robert Cutler, were not laid off.The judge found at the hearing that Coons' testi-mony about why certain employees were selectedfor layoff was vague and tentative. We agree withthe judge that Coons did not give specific reasonsfor selecting certain employees and rejecting othersin the layoff. In addition, the results of the efficien-cy rating survey of the various warehouse employ-ees conducted by Coons shortly before the layoffswas not introduced to show how it entered intoCoons' decision of which employees were to belaid off.2.The judge found that since 11 authorizationcards were signed by warehouse employees out ofa unit of 20, the Union was designated as represent-ative of a majority of employees in an appropriateunit.She further held in this case where the Re-spondent laid off 8 out of 11 union card signers andwhere the Respondent's agent Davis gave the em-ployees the impression their activities were undersurveillance and they would be retaliated against, abargaining order is necessary.We disagree with the judge that the record sup-ports the issuance of a remedial bargaining orderpredicated on majority status in an appropriateunit.We find that a unit of employees limited tothe warehouse employees alone is inappropriate inthis case underA.Harris & Co.,116 NLRB 1628(1956), andSears,Roebuck & Co.,117 NLRB 133(1957). Furthermore, the inclusion of other employ-ees of the Respondent in the unit with the ware-house employees would negate the numerical possi-bility of the Union's majority status.5InA.Harris,the Board formulated the conditionsunder which it would find appropriate a separatewarehouse unit. The conditions are: (1) the ware-house employees were under supervision separatefrom the other employees; (2) they perform sub-stantially all of their work tasks in buildings geo-graphically separated from those in which the bulkof the remaining employees of the employer work;and (3) the warehouse employees' duties were notsubstantially integrated with other employees.6 InSears,Roebuck,the Board held that only where allthree of these conditions are met is a separate unitof warehouse employees appropriate.'Applying these principles to this case, we findthat the condition of geographic separateness hasnot been met. The Middletown facility involvedhere is a single one-story building. The office areain the front is partitioned off from the warehouse.Nonetheless, all employees enter the premises dailythrough the only entrance, in the front, passthrough the office, and punch the one timeclock inthe facility.There are common restrooms for allemployees, and the kitchen and the lounge in thehallway between the warehouse and office areas5Sincewe have held inGourmetFoods,270NLRB578 (1984)(Member Dennis concurring), that nonmajonty bargaining orders are notwithin our remedial discretion, a bargaining order would not issue in thiscaseA Harms,supra at 1632Sears,Roebuck,supra at 134 ROSKIN BROSare shared by all employees. The record indicatesall categories of employees-warehouse, sales, andoffice-have occasion to bein all areasperformingtheir jobs.For example, the three purchasingagents spend at least 20 percent of their time in thewarehouse taking inventory of their product line;the one checker in the office makes considerabletrips to the warehouse; the two credit controlclerks have contact with warehouse employees tostop an order because of adverse credit informa-tion; and the two accounts payable clerks go to thewarehouse to check with receivers to get informa-tion about lost or damaged goods claims or regu-larly to speak to a receiving employee to check onreceiving information. The two merchandise creditreturn clerks,who work in office area, interactconstantly with the UPS/return goods clerk, whoworks in the warehouse; and the order control andmerchandise tracing clerk walks into the ware-house to deliver orders on an average of 15 timesdaily.The warehouse employees' duties also are sub-stantially integratedwith the other employees. Inour view, the record shows a highly integrated op-erationwith a substantial degree of interactionamong the various classifications of employeeswhere the emphasis seems to be on completing thetask at hand rather than on the particular classifica-tion of employee involved. SeeGustave Fischer,Inc.,256 NLRB 1069, 1072 (1981). For example,the outflow process demonstrates the integration ofthe warehouse employees with the front office em-ployees.The outflow process or the removal ofmerchandise from the warehouse is triggered bythe inside sales employees who take orders. Aftercertain entries have been made on the sales orderby the inside sales employees and the credit controlclerks, the order control and merchandise tracingclerk in non-Converse orders or the checker onConverse orders takes the sales order to the ship-ping clerk in the warehouse where a bill of ladingisprepared. The pickers fill the order, the checkerexamines the order, and the packers return theshipment with the sales order to the shipping clerk.The pickers, checker, and packers each make en-trieson the sale order form. The shipping clerkmatches the sales order with the bill of lading anddelivers them to the accounts payable clerk in theoffice and a copy to the order entry clerks, whoprepare a computer invoice. The checker in theoffice checks the order form against the invoice,and the outflow process is completed.While the outflow process indicates interchangebetween the office and warehouse personnel, thereare additional factors which show a unit of onlywarehouse employees is inappropriate. The Re-415spondent'smethod of operation promotes inter-changeability and contact among its employees.The Respondent's warehouse manager Coons testi-fied that inside sales employees regularly come outto the warehouse to pick and pack on their own.Employees from both the office and warehouseareas combine to participate in the annual invento-ry at the end of the year in the warehouse. Theorder entry clerks are assigned to the warehouse todo picking and packing when a computer is down.In addition, in terms of the community of interestamong the Respondent's employees, we have takeninto account that all employees share commonfringe benefits and are subject to common workrules and hiring and discharge policies.Based on a consideration of all the evidence, wefind a separate warehouse unit here does not meetat least two of theA.Harrisstandards."We do not,however, find it necessary to determine which unitor units would be appropriate. The General Coun-sel has failed to demonstrate a unit of only ware-house employees is appropriate so a bargainingorder requiring the Respondent to bargain in thatunit is improper. Accordingly, we will modify therecommended Order9 and substitute a new notice.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Roskin Brothers, Inc., Middletown, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the recommendedOrder as modified.1.Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Expunge from its files any reference to thedischarges of Sanford Fish, Ronald Terwilliger,Robert Nola, Stephen Jones, Andrew Freudenberg,Katherine Dunning, Robin Hasbrouck, and HaroldTitman, and notify them in writing that this hasbeen done and that evidence of these unlawful ac-tionswill not be used as a basis for any furtheraction against them."2.Delete relettered paragraph 2(d) and reletterthe following paragraphs.8 In agreeing with this result,Member Hunter puts no reliance on thecitation toGustave Fischer,supra, to the extent it indicates an employermust have a "highly integrated" operation to defeat a separate warehouseunit requestMember Hunter adheres to theA Harriscriteria set out ear-lier in this decision in this regard9We will also modify the Order because the judge did not require theRespondent to expunge from its recordsanyreference to the dischargesof Sanford Fish, Ronald Terwilliger, Robert Nola, Stephen Jones,Andrew Freudenberg, Katherine Dunning, Robin Hasbrouck, and HaroldTitmanWe shall modify her recommended Order and the attachednotice to include a direction that any such reference be eliminatedSter-hng Sugars,261 NLRB 472 (1982) 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Substitute the attached notice for thatof theDECISIONadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT create the impression of surveil-lance of our employees'union activities.WE WILL NOT threaten our employees with re-taliation for their union activities.WE WILL NOT lay off or discharge our employ-ees for joining a union.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Sanford Fish,Ronald Terwil-liger,Robert Nola, Stephen Jones, Andrew Freu-denberg,KatherineDunning,RobinHasbrouck,and Harold Titman immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed and WE WILLmake them whole for any loss of earnings,plus in-terest.WE WILL expunge from our files any referenceto the discharges of Sanford Fish,Ronald Terwil-liger,Robert Nola, Stephen Jones, Andrew Freu-denberg,KatherineDunning,RobinHasbrouck,and Harold Titman,and notify them in writing thathis has been done,and that evidence of these un-lawful actions will not be used as basis for futureaction against them.STATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law JudgeThis case was tried in New York,New York, on July 27through 30, 1981.The complaint was issued on Decem-ber 31,1980, alleging that Respondent violated Section8(a)(1), (3), and(5) of the Act by creating the impressionof surveillance of its employees'union activities,threat-ening its employees with reprisals for union activity,laying off its employees due to their union activity, andrefusing to recognize or bargain with the Union for aunit of warehouse employees.At the trial,theGeneralCounsel amended the complaint to allege that Respond-ent violated Section 8(a)(1) of the Act by directing anemployee to give false testimony to the Board and fur-ther violated Section 8(a)(1) by encouraging an employeenot to honor a Board subpoena Respondent filed ananswer denying the material allegations of the complaint.On the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation, operates awarehouse in Middletown,New York, where it is en-gaged in the wholesale distribution of sporting goodsAnnually, Respondent sells and ships from its warehousegoods and materials valued in excess of $50,000 directlyto firms located outside the State of New York. Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act, and that United Food and Com-mercialWorkers Union, Local 464A,AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA The Alleged 8(a)(3) ViolationsSometime toward the end of September 1980, ware-house employees Sanford Fish,Ronald Terwilliger, andRobert Nola began organizing their fellow warehouseemployees on behalf of the Union.Eleven of the 20warehouse employees signed cards for the Union. i Thecards were dated September 30 and October 1, 1980 OnOctober 3,1980, 8 of these 11 employees were laid off.Respondent contends the layoffs were due to businessnecessity1.Testimony of MoskowitzMartin Moskowitz,manager of the Company'sMiddle-town warehouse,testified that he made the decision toeffectuate the October 3 layoffs.2ROSKIN BROTHERS, INC.iThere is a dispute as to the supervisory status of one warehouse em-ployee named Ed Davis2Moskowitz is a vice president of Roskin and is the controller andchief financial officer of the Company ROSKIN BROS.Moskowitz testified that the Company acquired theConversesneaker distributorship in September 1979,having never handled a comparable product in the pastThe initial plan had been that Roskin Brothers would sell$5 million worth of sneakers during the first year of thedistributorhhip.The first shipment of sneakers from Con-verse was received in October 1979; in that month theCompany sold$10,000 worth of sneakers Gradually, thebusiness picked up. In December 1979, the Companytook over a warehouse in Braintree,Massachusetts, froma fishing tackle distributor,intending to acquire some ofthe distributor'sbusiness as well as to utilize the ware-house for storage and shipping of the Converse sneakers.However, the Company was not able to begin shippingand billing out of Braintree until April 1980. As a result,all the business was handled out of the Middletown facil-ity until April 1980In late 1979 or early 1980, Moskowitz decided to buildup the staff to handle increased volume due to the addi-tion of the Converse line.3 Before this buildup,the ware-house staff numbered 13, and by the time of the layoffs ithad risen to 20. The sales and office staff were also in-creased.Moskowitz stated that he had overstaffed theCompany in order to ensure that it gave fast service sothat it could compete successfully with the service pro-vided by Converse to its direct customers.According to Moskowitz,the Converse order placedby the Company in January 1980 had been incorrectlyformulated,and the Company was overstocked.In June1980,Moskowitz became aware that the Company waslosingmoney because the overhead had increased at agreater rate than gross profits.He considered cutting theoperating staff but did not do so because the back-to-school sneaker season was yet to come in August andSeptember,the Company had not had experience sellingthe Converse line for this season,and Moskowitz did notknow how many people he would need.Moskowitz testi-fied that by mid-1980 the Company was losing moneydue to its debt structure and inventory structure: "Wewere at the top of our bank line and had no ability toborrow any more money.. . .We weren'tpaying thebills on time." Moskowitz was pressured by the princi-pals of the Company to make cuts.He testified that theCompany did not have the money to pay for the Con-verse line and that by "mid-year it was getting to be anuntenable position"Moskowitz was concerned that atthe end of the year the corporation's certified statementwould not show a profit. His concern stemmed from thefact that:Our banking source is one source.We borrow onlyfrom one bank And any . . . jeopardy to that rela-tionshipwould be critical to us . . . the bank hassecurity on the receivables. ..Any move by abank to call in those receivables would precipitate abankruptcy action on our part.We were trying toavoid that at all costs. And to avoid that that meantshowing a profit3Moskowitz testified that the Company's volume in 1979 was $9 7 mil-lion and it increased by 65 percent to $15 2 million in 1980 The actualConverse billing in 1980 was $4 25 million417Due to the unfavorable financial picture, the principalsof the Company gave up their salaries for the remainderof 1980 for a saving of $10,000, and pressure was put onMoskowitz to reduce other costs4As a result,Moskowitz decided to cut the payroll.He determined totrim the staff of the warehouse because the Converseorders were being picked more rapidly than had been ex-pected,the Braintree warehouse was doing a lot of Con-verse shipping,and the fourth quarter is usually theslowest time at the warehouse.Moskowitz decided on a 50-percent cut of the ware-house staff;in September,he communicated this figure toWarehouse Manager Wayne Coons, who thought it wastoo large. There were a series of discussions betweenCoons and Moskowitz concerning the size of the cut Fi-nally, on Friday,September 26, 1980, Moskowitz toldCoons that the two of them would meet on Thursday,October 2,inorder to decide on the layoffs, andMoskowitz asked that Coons have a list of employees tobe laid off ready on that day.5On October 2, Moskowitzexamined the list of 10 employees that Coons had pre-pared, and he struck from it the name of Donald Snow,a retarded person.6 Moskowitz told his bookkeeper toprepare 9 final checks As it happened,Susan Tyrell, oneof the nine slated to be laid off, gave notice that she wasleaving to take another job.7Moskowitz testified that when he met with Coons onOctober 2 the latter informed him that"there was somekind of union activity going on" and that he had learnedof it from Lester Hujus and Ed Davis,two warehouseemployees.Moskowitz was surprised because he consid-ered himself a "fair employer,"but he nevertheless deter-mined that this development could not affect the layoffs.Toward the end of 1980 and continuing into 1981,Moskowitz cut the field sales staff from 21 to 14 Fur-ther,an office position was eliminated and an inside salesemployee was moved into the warehouse.According toMoskowitz,the busiest times in the warehouse are Feb-ruary and March for fishing tackle and August and Sep-tember for hunting and sneakers.In consequence, theCompany recalled two employees in January and Febru-ary The warehouse staff had been stabilized at 12 by thetime of the trial.Moskowitz testified that the week after the layoffs thewarehouse staff worked 300 fewer hours, including over-time, than had been worked the prior week. Overtime ispaid at time and a halfThe records shows that warehouse employees workedthe following hours in the latter part of 1980:4In 1979, the Company showed a profit of $168,000 and in 1980 theprofit was $19,0008Moskowitz was going on a trip and would return on October 26Moskowitz explained that he decided to retain Donald Snow andthen "live with"only nine layoffs because he believed that Coons couldnot function if any other warehouse employees,besides Snow,were laidoffNotice of the layoffs was not given until the last moment to avoiddisruptions and thefts, according to Moskowitz 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeekRegularOvertimeAug. 29623-1/26-1/2Sep. 6745-1/225-1/Sep. 13745-1/220-1/2Sep. 20790-3/435-1/2Sep 2674055Oct 3616-3/462-3/4Oct 10410-3/479-3/4Oct 1740361-1/4Oct. 2440875-1/2Oct. 3141898-3/4Nov. 7428-3/456Nov. 1440849-3/4Nov. 2141447-1/4listof employees and told Moskowitz that there wererumors abouta union.Moskowitz said, "We can't worryabout that at this timeWe have to cut back." Coonsstated thatMoskowitz "might have asked me who Ithought might have been into it." Coons mentioned tohim that Fish and Terwilliger would be involved becausethey had union contacts, and that their friend RobertNola might be with them as well as Andy Freudenberg.During thismeeting,ninepeople were selected for layoffon the basis of the performance evaluations." One ofthese, Susan Tyrell, gave notice that day. On cross-exam-ination,Coons testified that he had wanted to layoff 5employees-he could not recallwhichones-butMoskowitz insisted on 10 employees being let go. One ofthe employees on Coons' list, Donald Snow, was re-tained at Moskowitz' insistenceThe parties stipulated that the twoleast senior ware-house employees wereSantosRivera and Robert Cutler.On September 16, 1980, Coons had hired Cutler, an oldand close personal friend, because the latter had justbeen separated from his wife and needed a job. Coonsknew a cutback was impending but he thought Cutlerwould be a better worker than some of the current em-ployees.Coons testified, "I went against Marty to hirehim. I didn't let Marty know I hired him at all."9 Coonsacknowledged that Moskowitz would have been awareof Cutler's hiring when he signed his paycheck; howev-er, they did not discuss the matter. Moskowitz was alsoaware that the warehouse staff wasincreasingcontinu-ously up to the time they begandiscussinglayoffs, ac-cording to Coons.Coons testified that, in deciding which employees tolay off, he had considered length of experience in thewarehouseas a "generalfactor." However, he concededthat some long service employees had been laid off whileother employees who had been hired a few weeks beforewere retained. Coons said that certain of the laid-off em-ployeeswere bad employees or borderline, and thatamong these were Ron Terwilliger, Stephen Jones, San-fordFish,Robert Nola, Katherine Dunning, AndrewFreudenberg, Robin Hasbrouck, and Harold Titman. Hehad warned Terwilliger and Jones about absenteeismbefore their layoff and he had cautioned Freudenbergabout making mistakes. Coons stated that Titman hadworked as a part-timer while he was a student and hadonly recently become a full-time employee.This does not reflect warehouse work performed byoffice employees, nor was there any evidence to showwhether the Braintree operation picked up work normal-ly allocated to Middletown.2Testimony of CoonsWayne Coons, the warehousemanagerof Respondent,testified that the Company began shipping Converseproducts in May 1980 There had been a gradual buildupof employees to handle the Converse line as he andMoskowitz had not known how many new employees itwould require. By early or mid-September, Coons testi-fied,Moskowitz believed the warehouse was overstaffedand he directed Coons to cut back. However, the twomen could not agree on the size of the layoff; Moskowitzwanted 10 employees to be laid off and Coons thought 5was a reasonable number. As a result of their conversa-tions,Coons made up evaluation forms for the employeesso that he could determine what workload each was han-dling and which employees were expendable. The formswerecompletedby the shipping clerk.Finally,Moskowitz, who was about to be away for 3 or 4 days,told Coons that they would make a decision on layoffswhen he returned to the warehouse and that the layoffswould occur on that Friday, October 3, 1980. Coons tes-tified that by October 3 business was slowing down afterthe hunting and sneakerseason.Coons later describedthis period as follows: "[ilt wasn't really busy but weweren't slow either, it was enough work."Coons testified that when he spoke to Moskowitzabout the coming layoffs in the last week of Septemberhe was unaware of any union activity among the em-ployees, and that he first heard of it on the Wednesdaybefore the layoffs. On that day, October 1, 1980, LesterHujus and Ed Davis told him that some employees weresigning cards for the Union. They did not give him anynames, and Coons just "walked away." On cross-exami-nation,Coons stated that he talked to Davis and Rose-mary Palazzo, a warehouse employee, about union activ-ity the next day. Palazzo told Coons she wanted nothingto do with the Union. Coons asked Davis who was en-gaging inunion activity and Davis "probably" gaveCoons a few names, but Coons could not recall who wasnamed.When Moskowitz returned from his trip and wanted toknow whom Coons wanted laid off, Coons gave him a3.Testimony of Robert and Thomas NolaRobert Nola testified that he is the son of ThomasNola, the credit manager of Respondent and the person8These includedSanford FishKatherine DunningRonald TerwilligerRobin HasbrouckRobert NolaHarold TitmanStephen JonesSusan TyrellAndrew FreudenbergOf these, all but Tyrell hadsigned cardsfor the Union. Three otheremployees had signed cards for the Union but were not laid offThese were Santos Rivera, Robert Crawford, and Joan SmithMoskowitz did not testify about the hiring of Cutler. ROSKIN BROS419responsible for making all credit decisions at the Compa-ny. Robert Nola was given a warehouse job at the Com-pany in October 1979 at his father'srequest, and heworked at the Company until the layoff of October 3,1980.10The night before the layoffs, Nola spoke to his fatherathome. The elder Nola asked his son if he was in-volved with the Union. Robert Nola did not answer, andhis father asked,"How long has this been going on?"Again,the son did not answer.At that point,ThomasNola said that something was going on in the shop butthat he did not know exactly what it was.He also askedhis son how many people were involved and gave hisopinionthatpeople in the warehouse had toldMoskowitz about the Union.Then he said,"Whateverhappens, if anything,take it like a man." The next day,Thomas Nola invited his son to lunch,a very rare occur-rence.At lunch he told his son that he was laid off andnot to return to work.When Robert Nola asked thereason,his father said the Company claimed a slowdownbut he believed that was not the reason because theCompany had never used a layoff before, and businesswas not slow in the fall due to the hunting season.Thomas Nola told his son not to return to work becauseif he told his coworkers about the layoffs his father's jobwould bejeopardized.During this lunch conversation,the elder Nola did not mention the Union.Thomas Nola testified that he has been employed atRoskin Brothers for 14 years. On Thursday,October 2,Moskowitz came into his office and told him that "condi-tions are not too good"because business was down inthe fall,and that there was going to be a layoff. Nolaasked if his son was involved, and Moskowitz said he didnot know but that he would find out. Later, Moskowitzreturned and told Nola his son was involved in thelayoff.Nola then told Moskowitz that he had "overhearda conversation in the office about the fact that the Unionwas forming."Moskowitz said he was aware of it. Nolathen observed that it was not good to have a layoff atthat time because of the Union,and Moskowitz respond-ed, "[W]e have to do this because this has been plannedfor quite a period of time." Later that evening,Nola sawhis son who was then living at home.Because, as Nolatestified,"Iknew there was problems with the Union . . .I asked him if he was involving himself with the Union "However,Robert Nola did not answer his father and theconversation endedThomas Nola did not tell his sonthat he would be laid off. On the morning of October 3,Thomas Nola again spoke to Moskowitz and asked if hecould cushion the blow for his son by taking him out tolunch and telling him about the layoff.Moskowitzagreed but with the condition that Robert Nola notreturn to the warehouse and tell the other employees ofthe impending layoffsThomas Nola took his son tolunch and informed him of the layoffs. Robert Nola in-sisted that it was due to union activities;he wanted toreturn to the warehouse"to be part of the group," andhis father dissuaded him with difficulty.10About October 1, Nola was approached by Ronald Terwilliger andasked to sign a card for the Union He did soOn cross-examination,ThomasNola stated thatMoskowitz ascribed the need for layoffs to a change in"business format" and a slow time in shipping Nola didnot ask that his son's job be spared because he had neverwanted his son to work in the same establishment thatemployed him. He testified that he took his son out tolunch"to ease his burden." "Ididn'twant him to be inthe group. . .Itwas my opinion that there was a prob-lem with the Union and he was involved. . .I felt thattherewould be some physical problem."Thomas Noladid not tell Moskowitz that he thought his son was in-volved with the Union.The testimony of Robert and Thomas Nola is entirelyconsistent concerning their conversation on the nightbefore the October 3 layoffs.Both men testified that theelder questioned the younger concerning union activitiesat the plant. Further,their testimony about the luncheonconversation on the day of the layoffs is also quite con-sistent.Both testified that the father took his son tolunch to tell him of the layoffs and to keep him from re-turning to work in the afternoon.The onlydiscrepancyin their testimony is that Robert Nola testified that hisfather stated that a business slowdown could not be thereal reason for the layoff,while Thomas Nola testifiedthat his son kept insisting that the layoff was due to theUnion. But Thomas Nola did not deny that he told hisson there was not a slow down in business and that thelayoffsmust be due to something else, and he did ac-knowledge that he thought there was a "problem" withthe Union and that his son was involved In view of thefact that Thomas Nola did not deny his son's version ofthe events and that the testimony of both men is not in-consistent,I shall credit Robert Nola's recital of thefacts.Thus, I find that Thomas Nola stated that therewas "something going on" in the shop,that he ques-tioned his son about the Union,and that he stated hisbelief thatMoskowitz'asserted reasons for the layoffwere pretextual.4.DiscussionThe General Counsel has shown not only that thoseemployees who spearheaded the organizing activity, butin fact 8 of the 11 employees who signed cards for theUnion,were laid off within days of the onset of organiz-ing activityThe Company has never had a prior layoffeven approaching this magnitude.The testimony ofCoons shows that at the meeting at which he andMoskowitz decidedwhich employees to lay offMoskowitz asked Coons who in Coons'opinion was in-volved in union activity.Coons testified that he men-tioned Sanford Fish and Ron Terwilliger because theyboth have outside contact with unions and Robert Nolabecause he was their friend.Coons also"thought" that"maybeAndyFreudenberg"was involved in organizing.Coons was then asked who"at that period in time" wasnot likely to have been involved with the Union, and henamed Don Snow and certain other employees whowere not laid off.The General Counsel has therefore shown that Coonsknew about the union activity when he selected employ-ees for layoff and that those employees whose union ac- 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivityCoons was reasonably sure of were all laid off. Inaddition,the General Counsel has shown that Moskowitzwas aware of the union activity when he and Coons dis-cussed the layoffs and that he was told who was mostlikely responsible for the organizing activityIfind that Respondent's asserted justifications for thelayoffs are implausible and unconvincing and that theyare pretextual.11Respondent has not shown that the em-ployees would have been laid off even had they not en-gaged in union activity.When Coons testified about hisreasons for selecting certain employees for layoff, hismanner was vague and tentative.He did not give specificreasons for selecting certain employees and rejectingothers.He testified that three of the employees he laidoff had been warned for absenteeism or for not doingtheirwork,but the other employees he selected forlayoff were apparently not so warned.Coons had con-ducted an efficiency rating survey of warehouse employ-ees sometime shortly before the layoffs,however, eventhough he and Moskowitz knew that it was inopportuneto lay off employees dust as they began organizing, nei-ther one of them saved the results of the survey to showtheir good faith in selecting employees for layoff. NordidCoons or Moskowitz offer any detailed testimonyabout the results of the survey to show that it had beenrelied on in choosing which employees to lay off.Further,the two least senior employees were not laidoff.Coons stated that Cutler was a good friend of hisand a good worker,but did not give any reason for re-taining Rivera, whom he did not suspect of union activi-ty,other than that Rivera had previously worked parttimefor the Company. Cutler'shiring,less than 1 monthbefore the layoffs and during a period when Moskowitzwas assertedly pressuring Coons for a list of 10 employ-ees to be laid off, raises further questions.If Cutler washired because he was a good worker, why was not apoor worker discharged to make way for him? Coons'explanation that he hired Cutler without Moskowitz'knowledge is not credible, Moskowitz personally signstheweekly paychecks for all employees.Moreover,Moskowitz impressed me as a manager who is intimatelyfamiliar with all the details of his firm's operation and asa strong`person whom no supervisor would dare try todeceive I am convinced that Cutler was hired because,contrary to the testimony of Respondent's witnesses,Coons had not yet been told there was to be a layoff andMoskowitz was not unwilling to add another employeeto the payroll.It is significant that Moskowitz offered noexplanationfor Cutler's hiring.Moreover,despiteMoskowitz'assertions that theCompany was in financial difficulties, the financial state-ments introduced by the General Counsel show only thatRoskin Brothers had incurred heavy costs due to the ac-quisition of the Braintree facility and the Converse lineof athletic shoesMoskowitz' own testimony establishesthat the Braintree facility eventually began to justify itscost by taking over the shipping for the Company'sBoston market and that the sales of Converse items alsobegan to pick up after a slow start.In his testimony,Moskowitz repeatedly emphasized that his decision tomake a large and immediate cutback in the warehousestaffwas due to the fact that the Company could notborrow any more money from its lenders and that hewished to show a profit at the end of the year.The firststatement is contradicted by the financial report whichshows that the Company had "an unused line of creditwitha financial institution amountingto $191,387 on De-cember 31,1980."Moskowitz'reason for wanting toshow a profit was that this could prevent the lending in-stitution from throwing the Company into bankruptcy,but there is no indication in the financial report that theCompany was indeed approaching bankruptcy. TheCompany was current on all of its obligations and hadsuccessfully paid off notes in 1980 amounting to over$400,000 for the purchase of the Braintree facility.Further,Moskowitz testified that he became con-cerned about the Company's financial condition in "mid-1980," that is,in June, but that he waited until after theAugust sneaker season for the layoffs. If his concern wasgreat,why did he not institute layoffs in June and July,and then recall workers as needed for the back-to-schoolsneaker season? The length of the period of time thatelasped between mid-1980 and October 3, 1980, leads meto conclude that Moskowitz was not as concerned aboutreducing the payroll as he testified and that he decidedto implementlayoffswhen the organizing activity began.Further,the testimony shows that after thelayoffs ofOctober 3, 1980,some office employees performed ware-house work.Although the extent of this effort does notappear in the record,the fact that office employees wererequired to help in the warehouse lends credence to theGeneral Counsel's theory of the case.Ihave also taken into account the testimony of Robertand Thomas Nola, described above, and I find that itlends support to my conclusion that the real reason forthe layoffs was the organizing activity in the warehouse.B. The Alleged8(a)(1) Violations1.Comments of Ed DavisThe General Counsel alleges that certain commentsmade by warehouse employee Ed Davis constitute viola-tions of theAct. TheGeneral Counsel maintains that EdDavis is assistant warehouse manager and a supervisorwithin the meaning ofthe Act.Stephen Jones,a picker in the warehouse until he waslaid off on October 3, 1980, testified that in September1980 he and Andrew Freudenberg were talking in thewarehouse fishing area about the Union and their desirefor better pay and working conditions.12 Jones noticedEd Davis sitting on a shelf 10 or 15 feet away. Alsoabout this time, Jones was sitting with Freudenberg andRobert Nola when Davis walked up to the group andsaid,"We know what's going on and we're going to fixthat " Davis then repeated the phraseAndrew Freudenberg, a packer and truckloader at theCompany until his layoff on October 3, 1980, testifiedthat a few weeks before the layoffs he was talking abouti lSeeWright Line,251NLRB 1083 (1980), enfd 662 F 2d 899 (1stCir 1981),cert denied 455 U S 989(1982)12 Jones is now a police officer for the town of Walkill ROSKIN BROSthe Union to Jones when Davis walked by and said, "Weknow what you're doing We'll fix that." In mid-Septem-ber,Freudenberg was talking to another employee onthe dock when Davis said, "[Y]ou'll never have a unionin here." Davis did not testify in this proceedingThe testimony of all the witnesses shows that Davisand Coons were often together and that Davis often re-layed messages to employees from Coons and conveyedemployee requests to Coons. The testimony of RosemaryPalazzo shows that on one occasion Coons was planningto discharge an employee named Dibble for excessivetardiness 13 Before Coons left the plant for a scheduledabsence, he informed Palazzo and Davis that Dibbleshould be fired if he came in late againWhen Dibblewas next late, Davis telephoned Coons, who instructedhim to give Dibble a layoff slip and sign it 14 Palazzotyped the slip and Davis signed it "Assistant WarehouseManager " Further, in Coons' absence, Davis told em-ployeeswhich work to perform The evidence showsthatDavis performs warehouse work such as picking,packing, and stocking shelves much of the time and thathe also runs errands for Coons. He is paid by the hourand punches the timeclock. He has no authority to hireor fire, to discipline employees or effectively recommenddiscipline, to grant raises in pay, or to grant time off.Davis occasionally reports to Coons whether certain em-ployees are performing their work properly, but he hasno power to take any action if an employee is not per-forming adequately. The evidence will not support afinding that Davis is a supervisor. I find that he is a unitemployee.The General Counsel argues that even if Davis is notfound to be a supervisor, Respondent must neverthelessbe held responsible for Davis' statements, even absentevidence that Respondent authorized Davis' remarks, be-cause Davis was used as Coons' "conduit" to the em-ployees and as his "right-hand man "15 I find that al-though Davis was not a supervisor, he was used to relayinstructions and messages to employees and was correct-ly perceived as the warehouse manager's right-hand manwho spoke for themanager in his absence.Thus, I findthatDavis had been "placed by management in a strate-gic position where employees could reasonably believehe spoke in its behalf."B-P Custom Building Products,251 NLRB 1337 (1980).Davis' statements must be viewed in context. The un-contradicted evidence shows that Davis was one of theemployees who told Coons about the employees' orga-11 Palazzo picked and packed orders, helped Coons, and generally re-layed his instructions to warehouse employees in Coons' absence14The company policy is to give layoff slips to discharged employeesto facilitate their collection of unemploymentinsurancei SThe General Counsel citesJoint Industry Board of the Electrical In-dustry,238 NLRB 1398 (1978) (employer is liable foi violative statementsof nonsupervisor who "routinely acted as a conduit" between supervisorsand rank-and-file employees,provided approved instruction in new tech-niques,and acted on employer's behalf in adjusting customer complaints),andRiver Manor Health Related Facility,224 NLRB 227 (1976) (employ-er responsible for violative conduct of nonsupervisors who have been"placed in a strategic position where employees could reasonably believethey speak on its behalf," where nonsupervisors direct employees to alimited extent,issuewarnings on instructions of supervisors,provide re-ports as to employee performance, and change employees' duties whennecessary)421nizing activities; Jones and Freudenberg observed himapparently listening to their conversation about, unionbenefitsBefore the layoffs,Davis told Freudenberg,"[Y]ou'll never have aunionin here." About the sametime,Davis made the statement to Jones and Freuden-berg which the General Counsel contends violates theAct to the effect, "We know what's going on and we'regoing to fix that."16 I find that this statement gave theimpression that Respondent was engaged in surveillanceof its employees' union activities and conveyed a threatthat Respondent would retaliateagainstthose involved.Therefore, I find that Davis' statement violated Section8(a)(1) of the Act 172Testimony of PalazzoRosemary Plazzo testified that after the October 3 lay-offsNicholas De Rosa was hired and she observed himpicking orders in the warehouse.When Palazzo wasabout to give a statement to a Board agent, Coons toldher not to say more than she had to and to say that DeRosa was hired for security work. Palazzo gave theBoard agent a statement to the effect that De Rosa didsecuritywork; she had never personally observed thisactivity.De Rosa, who worked part time at the ware-house,was on the Middletown police force, and bothCoons and Moskowitz testified that De Rosa was hiredto do undercover work and detect a theft problem thathad arisen in the warehouse in August or September1980.De Rosa was hired in early November and ceasedwork in December without discovering the reason forthe thefts.De Rosa was not called to testify. Coons ac-knowledged talking to Palazzo before she gave a state-ment to a Board agent andtellingher that De Rosa hadbeen hiredas anundercover officerThe General Counsel contends that Coons subornedperjury by Palazzo and that this constitutes a violation ofSection 8(a)(1).In the absence of any testimony or evidence in therecord which would show that De Rosa was not in facthired to do undercover work, I cannot find that Coonsasked Palazzo to swear to an untruth Thus, I find noviolation of the Act in connection with thisincident.3TheHujus incidentCoons testified that he became aware on the Saturdaybefore the trial that Lester Hujus,awarehouse employ-ee,had been subpoenaed by the GeneralCounsel. Thetwo men were at :. company picnic, and Coons askedHujus if he weregoingto appear at the trial.Hujus re-plied that he did notknow.Coons saw Hujus at thewarehouse on Monday,the firstday of the trial,but thesubjectwasnot raised again.On Tuesday,during thetrial,Coons called the warehouse and told Hujus that hehad heard that Hujus was supposed to appear onMonday. Hujus replied that he was subpoenaedfor Tues-1 s I attach no significance to the fact that the employees could not re-member whether Davis made his remarks I or 2 weeks before the layoffsThey all testified that Davis spoke to them not too long before the lay-offs17 Scott'sWood Products,242 NLRB 1193 (1979) 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDdayWhen Coons asked, "[A]ren't you coming?" Hujushesitated.At that point, Coons told Hujus, "I guess youcan't worry too much about it "Hujus testified that he first spoke to Coons about thesubpoena on Monday. Hujus asked jokingly if Coonsthought he could go to jail, and Coons said to him aboutthe subpoena that "he didn't think I had to worry aboutit "Hujus stated that he ultimately came to testify be-cause counsel for the General Counsel telephoned andasked him to come to New York City from Middletown.Hujus had not planned to travel to New York City, adistance of 85 miles, because he had "no gas, no moneyfor tolls or nothing "The General Counsel contends that Coons "encour-aged" Hujus not to appear at the hearing in violation ofSection 8(a)(1) of the Act. I find that Coons' statementtoHujus that he should not "worry" in response toHujus' doubt about appearing at the hearing was de min-imis and did not violate the Act.C. The Alleged8(a)(5) Violation1.The appropriate unitThe General Counselallegesthat a unit of all ware-house employees is appropriate, including employees inthe following job titles. picker, packer, checker, receiv-ing clerk, shipping clerk, stocker, return goods clerk, andUPS clerk. In late September and up to October 3, 1980,there were 18 full-time and 2 part-time employees in thewarehouse,includingEd Davis whom I have abovefound not to be a supervisor, but excluding Coons.Coons was the warehouse manager, he is conceded to bea supervisor under the Act. By October 1, 1980, 11 ofthe warehouse employees had signed authorization cardsfor the Union. On December 24, 1980, Local 464A re-quested Respondent to recognizeitasthe exclusive col-lective-bargaining representative in the warehouse unit.Respondenturgesthat a unit composed solely of ware-house employeesisnotappropriate and that the unitshould also contain some employees who work in theofficeTheseinclude six inside salesemployees, fiveorder entry clerks, three purchasing agents or buyers,one checker, two credit control clerks, one inventoryentry and file clerk, two accounts payable clerks, twomerchandisecredit return clerks, one order control andmerchandise tracing clerk, and two print and mailroomclerks.There is extensive testimony on the record concerningthe duties of Respondent's employees and the functioningof the facility at Middletown in October 1980.The office and warehouse were both located in asinglebuildingwhich was originally constructed forother purposes The officeareawas partitioned and sepa-rate from the warehouse, and a person standing in eitherthewarehouse or the office could not see what wasgoing on inthe other area.In order to reach the warehouse, employees walkedthrough the office area. The single timeclock was locat-ed there near the receptionist, the cards of office workerswere located on one side of the clock and the warehouseemployees' cards were on the other side. The warehousewas not air-conditioned, whereas the office area was air-conditioned.Wayne Coons, the warehouse manager, described theday-to-day operation of the warehouse as it was in Octo-ber 1980.18When a delivery was made to the warehouse, the re-ceiving clerk checked the merchandise against the orderform to be sure it was correct and the clerk or anotheremployee put the material on the racks in the warehouse.The clerk prepared a receiving report and took copiesinto the office for the buyer and for the clerical employ-ee who classified the merchandise according to a com-puter designation.When an order was taken by Respondent's outside orinside salesmen, a sales order was prepared, it waschecked by the credit manager, given an invoice numberby the control clerk, and, in the case of a Converseorder, given to the order entry clerk in the computerroom. The control clerk then carried the sales order tothe warehouse and gave it to a shipping clerk or otheremployee. The shipping clerk decided whether the orderwas to be shipped by common carrier or UPS, and pre-pared a bill of lading for the common carrier. Then, theclerk put the order into a bin. A picker took the orderform from the bin and used it to select the required mer-chandise, which was then transported to a table in a cart.If the picker had any question, as happened frequently,he talked to an inside sales person about the order. Afterthe merchandise was placed on a table by the picker, achecker compared the order form with the merchandiseselected to be sure that the picker had picked the properitems.Both the picker and checker made notations onthe order form, a copy of which went to the customer.Following this, a packer packed the merchandise intoboxes, and noted on the order form the date, the numberof cartons, and his or her initials. After an order waspacked, it was given to the shipping clerk, who eitherput the packages into bins for common carrier pickup orplaced them on the UPS station.The shipping clerk ensured that the order was billedby giving a copy of the order to the order entry clerksin the office area, who entered the sale into the computerwhich then produced an invoiceIf problems in billing arose, an office worker checkedthe order by talking to any employee in the warehousewho was familiar with the order.Coons testified that as much as possible Respondenttried to have all warehouse employees learn each others'jobs so that all could help out where needed.19 In fact,company policy was to avoid sending employees homefor lack of work, and warehouse employees might beasked to fold catalogs in the office if that work wasavailable.Further, in the last 8 years, Coons had seencomputer employees help out in the warehouse aboutfour or five times. Occasionally, an inside salesman wentinto the warehouse to fill an order and performed the-Coons supervised warehouse employees only He had no authorityover office employees, except to ask them to leave the warehouse if theyhad no legitimate business there19Respondent had many employees at the minimum wage and therewas a lot of absenteeism ROSKIN BROSpicking, packing, and shipping functions. Coons testifiedthat warehouse workers did not perform computer workin the office, nor have they done other office work insales, order checking, or the like.Palazzo testified that warehouse employees performedeach others' tasks when necessary, but that the office em-ployees performedwarehouse jobs "very, very fewtimes" if the computer broke down. Once or twice, asalesman might pack an order he had just taken. Perhapsonce a month, if the warehouse was slow, the employeeswould be asked to perform tasks in the office area.Moskowitz also testified about the operation of theMiddletown facility. All applicants for employment bytheCompany, both in the office and the warehouse,were interviewed initially by the office manager and, iffound suitable, were referred for a further interview tothe supervisor in charge of the department experiencingthe job vacancy. The "company policy" regulating vaca-tions, holidays, sick leave, benefits, and the like appliedto all employees equally. However, warehouse employ-eesworked different hours from office employees, andoffice employees, unlike warehouse employees, could notwear jeans or shorts.20 Warehouse employees were paidhourly from $3.15 to $4.25 per hour. Office employeeswere paid both hourly and weekly.There were three buyers at the Company, two ofwhom were originally warehouse employees. They weresalaried, earning from $326 to $405 per week. In someproduct lines where computer readouts of goods on handwere not available, buyers went into the warehouse toascertain if the stock was low and needed to be replen-ished.Warehouse employees might ask the buyers ques-tions relating to certain products with which they werenot familiar. According to Moskowitz, these contacts oc-curred on a daily basis.The five order entry clerks processed the orders toproduce the order form and produced other types ofcomputerized reports These clerks were paid from $3.75to $4.50 per hour. They reported to their own supervi-sor.When the computer broke down, they might be sentto help out in the warehouse The order entry clerkswere responsible for billing from the completed order,and they might ask the pickers questions as to notationsmade on the order forms when the order was beingpickedAccording to Moskowitz, there were many con-tacts during the day between warehouse employees andthe order entry clerks.The two credit control clerks were responsible forfixing terms of payment on orders. Occasionally, theydiscussed routing with the shipping clerk, or went to thewarehouse to stop an order where adverse credit infor-mation about the customer had been received by theCompany. The credit control clerks were under the su-pervision of the credit manager One clerk earned $210per week and the other $4.25 per hour.The inside checker delivered orders to the shippingclerk in the warehouse She earned $4 per hour and wassupervised by the office manager.20Moskowitz stated that five employees from the warehouse havetransferred to positions in the office as buyers, inside salespeople, andprint shop employees in the last 7 years423The inventory entry and file clerk obtained receivingreports from the receiving clerk and encoded the infor-mation'for the company computer She had daily contactwith the return goods clerk and receiving clerk in thewarehouse. This clerk was paid $3.75 per hour and wassupervised by the office manager.There were two accounts payable clerks. Their dutiesincluded comparing invoices from vendors with receiv-ing reports obtained from the receiving clerk, and pre-paring the bills for payment They determined the extentof damages and shortages by consulting with the receiv-ing clerk These contacts occurred a few times a week.The accounts payable clerks earned $3.50 and $4.375 perhour, and they were supervised by the head of book-keeping and accounting.The two merchandise credit returns clerks receivedpaperwork from the returned goods clerk in the ware-house and performed the tasks required either to issue acreditmemo or charge the customer for the goods.These clerks were "constantly" in the warehouse check-ing matters with the warehouse clerk. They earned $3.50and $4 per hour and were supervised by the office man-ager.There was one order control and merchandise tracingclerk who was responsible for logging orders before theywere put into computerized form and for deliveringorders to the shipping clerk. She was present in thewarehouse several times a day and warehouse employeesoften asked her for information. She earned $3.50 perhour and was supervised by the office manager.There were two print and mailroom clerks and one su-pervisor.They produced the company catalogs, station-ery, and forms and they handled all mailing. When flyerswere mailed, at least once a month, many warehouse andoffice employees participated in the collating and mailingprocess. The mailroom was located in the warehouse andoften the mailroom clerks used the warehouse UPS ma-chine and the power jacks to move paper around. Theclerks earned $3.10 and $3.875 per hour. One of theseclerkswas formerly the returned goods clerk in thewarehouse.There were six "inside sales" employees earning from$3.50 to $4.50 pcr hour. They punched the timeclock andreceived overtime. Their functions were to help "walk-in" customers, take telephone orders, and check allorders which come to the Company for accuracy of in-formationOn "many occasions," according toMoskowitz, inside salespeople personally went to thewarehouse to pick an item which they had just sold to awalk-in customer. On a daily basis, pickers from thewarehouse checked with the sales employees when therewere questions about an order form. The inside salespeo-ple were responsible to the supervisor of inside sales.According to Moskowitz, when annual inventory wastaken, teamswere constituted combining office andwarehouse employees to count the stock and enter it onthe forms. This usually took 2 weeks, at the end of De-cember. The inventory entry and file clerk, the accountspayable clerks, the order control clerk, the order entryclerks, and the inside salespeople worked with the ware-house employees to conduct the inventory. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principle is well established that. "There is noth-ing in the statute which requires that the unit for bar-gaining be theonlyappropriate unit, or theultimateunit,or the most appropriate unit, the Act requires only thatthe unit be `appropriate "'Morand Bros Beverage uo.,91NLRB 409, 418 (1950)Thus the question to be decided is whether the Uniondemanded recognition in an appropriate unit of ware-house employees.The General Counsel argues that a separate unit ofwarehouse employees is appropriate because warehouseemployeeswork together, have common supervisionunder the warehouse manager, and have the same hoursand working conditions which are distinct from those ofRespondent's office workers The General Counsel reliesonWicks Furniture,255 NLRB 545 (1981), where theBoard excluded warehouse clericals from a unit of ware-house employees, finding that these clericals had morecontact with front office clericals than with warehouseemployees and spent a "minimal amount of time" in thewarehouse when engaged in merchandise returns. Fur-ther, the Board found a community of interest among thewarehouse employees because they "spend no less than60 to 70 percent" of their time in the warehouseThe Board formulated the conditions for a separatewarehouse unit inA.Harris & Co,116NLRB 1628(1956)The criteria were (1) warehouse employees hadseparate supervision, (2) they did substantially all theirwork in a geographically separate area, and (3) theywere not integrated to a substantial degree with employ-ees in other divisions.These criteria were discussed inGustave Fischer, Inc.,256 NLRB 1069 (1981), where the Board distinguishedthe facts in that case from the facts which would permita finding of an appropriate separate warehouse unit. InGustave Fischer,the Board found that the employer'swarehouse and office divisions constituted ahighly integratedoperationwithasubstantialdegree of interaction among the various classifica-tions of employees, where the emphasis appears tobe placed upon completing the task at hand, ratherthan upon the particular classification of employeeinvolved.The Board further found that. . . flexibility is underscored by the use of employ-ees "asneeded," as well as by the Employer's modeof promotion, which involves movement of an em-ployee through a progression of classifications.Almost all the employees had begun work for the em-ployer in the warehouse. At least once every 5 days, allthe employees together helped to unload and sort certainlarge orders. Inside order takers spent 30 percent of theirtime picking orders in the warehouse. The Board deter-mined that the "Employer's method of operations pro-motes interchangeability and contact among its employ-ees."Wrappers, pickers, and inside order takers regularlyused a common work area known as "special accounts."A warehouse employee regularly helped thesalesmenand designers in the customer showroom. The expediterwas "in close and constant communication with all areasand facets of the employer'soperation."Finally, theBoard found.[T]here does not appear to be a fixed chain of com-mand, and the high degree of employee interactiontends to blur supervisorydistinctions.In the instant case, the warehouse employees work dif-ferent hours from the office employees and dress differ-ently from them. There is no evidence of common super-visionor of the blurring of supervisorydistinctions.Warehouse employees spend most of their time in thewarehouse and office employees spend most of their timein the office. The two areas are geographically separate.The testimony shows that on rare occasions (such as abreakdown of the computer) some office employees maybe given work in the warehouse; however, this does notapproach the once every 5 days frequency of the compa-rable occurrenceinGustaveFischer.Respondent relies onGustaveFischer,supra,AvonProducts,250 NLRB 1479 (1980);ScholasticMagazines,192NLRB 461 (1971),Healthco, Inc.,233NLRB 835(1977)Industrial Supplies Co.,237 NLRB 189 (1978), andAmerican Parts System,254 NLRB 901 (1981).InAvon,supra, the Board found a "highly integratedoperation" where employees transferred very frequentlyamong the various jobs available at the premises andwhere every facet of the operation was controlled by 2-week computerized plans Similarly, inScholasticMaga-zines,the process was described as "highly integrated"and it was distinguished by the Board from a case where"excluded office employees exercised unrelated skills inthat they dealt directly with customers by telephone andprepared order forms and warehouse worksheets from aninventory of over 70,000 items." 192 NLRB at 462 fn. 3.InHealthco,in addition to other factors, the office andwarehouse employees worked thesamehours and sharedcommon supervision. InIndustrial Supplies,in addition toother factors, the employees had common supervision.Finally, inAmerican Parts System,supra, in addition toother factors, the Board cited the fact that both ware-house and nonwarehouse employees "handle the sameform essential to their respective job functions; i.e., thepicking ticket."In the instant case, Respondent did not utilize a "pick-ing ticket" at the time in question, there was no constanttransfer of employees between warehouse and office, thesupervision of the two groups was separate and distinct,and the employees worked different hours Computer op-erators performed warehouse work a few times per yearand warehouse employees helped stuff envelopes in theprint shop about once a month. Coons' testimony showsthat inside salesmen "occasionally" filled orders in thewarehouse.2 i According to Moskowitz, there were dailyor weekly contacts between some warehouse and officeemployees concerning discrepancies in forms, the avail-ability of merchandise, the whereabouts of orders, and21 I credit Coons' testimony on this point rather than Moskowitz' tothe effect that this occurred more often because Coons was present in thewarehouse every day while Moskowitz often took trips and spent muchtime in his office ROSKIN BROSthe like. However, I find that the evidence herein doesnot show the type of "highly integrated" operation de-scribed by the Board in the cases relied on by Respond-ent. I find that the following unit sought by the GeneralCounsel and the Charging Party is appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the ActAll full-time and regular part-timewarehouse em-ployees employed by Respondent at its Middle-town, New York facility including pickers, packers,checkers, stockers, receiving clerks, shipping clerks,returned goods clerks and UPS clerks, excluding allother employees, office clerical employees,manage-rial employees, salespersons, guards and supervisorsas defined in the Act.2.The majority statusThere were 20 employees in the warehouseunit.22Eleven authorization cards signed by warehouse employ-eeswere submitted into evidence. I find that the Unionhas been designated as representative of a majority of theemployees in the unit found appropriate herein as theircollective-bargaining representative.3The bargaining obligationThe Supreme Court has established the principle thatbargaining orders shouldissuein cases where the "outra-geous" and "pervasive" unfair labor practices committedby an employer are such "that their coercive effectscannot be eliminated by the application of traditionalremedies" or where "less pervasive practices . . .none-thelesshave the tendency to undermine majoritystrength and impede the election process."23In this case, the Employer terminated8 outof 11 em-ployees who had signed cards for the Union, almost one-half of the entire bargainingunit.In addition, Respond-ent's agent Hujus gave employees the impression thattheir union activities were under surveillance and thatRespondent would retaliate against employees for unionactivity. I find that the possibility of erasing these unfairlabor practices and of ensuring a fair election is slight,there can be no more forceful injury to the ability toconduct a fair election than the termination of virtuallyall employees who supported the Union.24In sum, I conclude that Respondent has violated Sec-tion 8(a)(5) of the Act by its refusal to recognize andbargain with the Union, and that a bargaining order isnecessaryCONCLUSIONS OF LAW1.Roskin Brothers, Inc is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2The Unionis a labor organization within the mean-ing of Section2(5) of the Act.22 See Jt Exh 122NLRB v Gissel Packing Co,395 U S 575, 613-614 (1969)24Palby Lingerie,252 NLRB 176, 184-185 (1980),MarysvilleTrove-lodge,233 NLRB 527, 533 (1977)4253.Respondent violated Section 8(a)(1) of the Act bycreating the impression of surveillance of employees'union activities and threatening unspecified reprisals inretaliation therefor.4Respondent violated Section 8(a)(3) and (1) of theAct by discharging Sanford Fish, Ronald Terwilliger,RobertNola,Stephen Jones,Andrew Freudenberg,KatherineDunning,RobinHasbrouck, andHaroldTitman because they joined the Union.5.All full-timeand regular part-time warehouse em-ployees employed by Respondent at its Middletown,New York facility including pickers, packers, checkers,stockers,receivingclerks,shippingclerks,returnedgoods clerks,managerialemployees, salespersons, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.6.The Union is the exclusive collective-bargainingrepresentative of the employees in the above-describedunit.7.By refusing since October 3, 1980, to recognize andbargain with the Union as the exclusive collective-bar-gainingrepresentative of its employees in the appropriateunit set forth above, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9.No other violations of the Act were committedTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent discharged its employ-ees named above in violation of Section 8(a)(3) and (1) ofthe Act, I recommend that Respondent be ordered to re-instatethem to their former positions or, if no longeravailable, to substantially equivalent positions,withoutprejudice to their seniority and other rights and privi-leges, and make them whole for any loss of earnings orother monetary loss they may have suffered as a result ofthe discrimination against them, less interim earnings, ifany. The backpay shall be computed in the manner setforth inF.W.Woolworth Co.,90 NLRB 289 (1950), withinterest to be computed in the manner described inFlori-da Steel Corp.,231 NLRB 651 (1977).25It isfurther recommended that Respondent be orderedto recognize and bargain with the Union as the exclusivecollective-bargaining representative of theunitset forthabove as of October 3, 1980.2625 See generallyIsis PlumbingCo,138 NLRB 716 (1962)26 The employer's duty under a bargaining order should commence asof the time the employer embarked on a clear courseof unlawfulconductor engaged in sufficient unfair labor practices to undermine the union'smajorityTradingPort,219 NLRB 298,301 (1975),Peaker Run Coal Co,228 NLRB93 (1977) 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, Roskin Brothers, Inc., Middletown,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Creating the impression that it is engaged in sur-veillance of its employees' union activities, and threaten-ing its employees with retaliation for their union activi-ties.(b) Laying off or discharging its employees because oftheir union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Sanford Fish, Ronald Terwilliger, RobertNola, Stephen Jones, Andrew Freudenberg, KatherineDunning, Robin Hasbrouck, and Harold Titman full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges andmake them whole for their loss of earnings in the mannerset forth in the section of the decision entitled "TheRemedy."(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c)On request, recognize and bargain with UnitedFood and Commercial Workers Union, Local 464A,AFL-CIO in a unit of all full-time and regular part-timewarehouse employees employed by Respondent at itsMiddletown, New York facility including pickers, pack-ers, checkers, stockers, receiving clerks, shipping clerks,returned goods clerks and UPS clerks, excluding allother employees, office clerical employees,managerialemployees, salespersons, guards and supervisors as de-fined in the Act, respecting rates of pay, wages, hours orother terms and conditions of employment and, if an un-derstanding is reached, embody such understanding in asigned agreement.(d) Post at its Middletown, New York facility copiesof the attached notice marked "Appendix."28 Copies ofthe notice, on forms provided by the ,Regional Directorfor Region 2, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS ALSO ORDERED that the complaint be dismissedinsofar asitallegesviolation of the Act not specificallyfound.27 If no exceptions are filed as provided by Sec 102 46 of the Board's28 If this Order is enforced by a Judgment of a United States Court ofRules and Regulations,the findings,conclusions, and recommendedAppeals, the words in the notice reading "Posted by Order of the Na-Order shall,as provided in Sec 102 48 of the Rules, be adopted by thetional Labor Relations Board"shall read"Posted Pursuant to a JudgmentBoard and all objections to them shall be deemed waived for all pur-of the United States Court of Appeals Enforcing an Order of the Nation-posesalLabor Relations Board,"